Citation Nr: 1501832	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran submitted additional medical evidence, accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. 
§ 20.1304 (2014).  The Board accepts this evidence for inclusion in the record. 

The Board notes that, although the issue on appeal was certified to the Board as "entitlement to service connection for a knee condition (also claimed as right knee problems secondary to service-connected right ankle strain), during the Board hearing, the Veteran withdrew that theory of entitlement and is only claiming entitlement to service connection on a direct basis.  See Ashford v. Brown, 
10 Vet.App. 120, 123 (1997) (a new theory of etiology regarding the same underlying disorder does not result in a "new" claim for adjudication purposes).

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran avers that he injured his right knee during service.  Although he has been afforded two VA examinations, which yielded negative nexus opinions, he recently submitted an opinion from his VA physician, which was not considered by the previous examiners.  Thus, remand is required to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records for treatment of the Veteran's right knee disorder since January 2014 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Request that the Veteran identify all non-VA health care providers who have treated him for a right knee disorder during the course of this appeal.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR A RIGHT KNEE DISORDER, IN PARTICULAR, ANY PHYSICIANS WHO HAVE EXPRESSED AN OPINION THAT ANY CURRENT RIGHT KNEE DISORDER WAS CAUSED OR AGGRAVATED BY MILILTARY SERVICE.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

3.  Return the claims folder to the VA examiner who performed the April 2013 knee and lower leg Disability Benefits Questionnaire (only if feasible).  After all available records have been associated with the e-folder, have the VA examiner determine WHETHER ANY CURRENT RIGHT KNEE DISORDER WAS CAUSED OR AGGRAVATED BY MILITARY SERVICE.  IF DEEMED APPROPRIATE BY THE AMC OR BY THE EXAMINER, A PHYSICAL EXAMINATION MAY BE CONDUCTED.   

If (and ONLY IF) the examiner who performed the April 2013 examination is unavailable or is unable to provide the requested opinion, the Veteran should be scheduled for an examination by a qualified examiner to obtain an opinion as to the directives below:

The claims file and e-file must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  the examiner should also solicit from the veteran a history of symptomatology associated with any right knee disorder and should note in the examination report that the Veteran's comments have been taken into account.  THE EXAMINER SHOULD DETERMINE WHETHER ANY CURRENT RIGHT KNEE DISORDER IS THE RESULT OF AN EVENT DURING, OR IS OTHERWISE RELATED TO ACTIVE DUTY SERVICE.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

* Although the service treatment records do not contain any record of the Veteran having complained of, or having been treated for a right knee disorder in service (the Veteran contends that he sustained a knee injury in 1986, when service treatment records show he sustained a right ankle injury), the Veteran is competent, as a layperson, to report having sustained a simple knee injury and to report knee pain.

* Although both the November 2012 and April 2013 VA examiners referred to a June 9, 2004 letter from a private chiropractor, L.R.R., which is of record, both examiners incorrectly summarized the information contained in the letter (i.e., the letter does not indicate that the chiropractor ever mentioned that the Veteran reported that he injured his right knee by climbing up and down communication poles or towers as part of his Military Occupational Specialty (MOS)).  Please review and summarize this letter and indicate whether it effects your conclusion.

* Review primary care outpatient treatment note dated August 13, 2014 from the Veteran's primary care physician, C.N.I.N, MD.  If you conclude that it is less likely than not that the Veteran's current right knee disorder is the result of some incident of service, please explain and reconcile your opinion with that of the Veteran's physician.  

4.  If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

5.  Thereafter, the RO should review the claims folder to ensure that the requested development has been completed.  In particular, review the examination report(s) to ensure that it/they is/are responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(Continued on next page)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




